Citation Nr: 1454179	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-23 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from August 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Although the RO determined that new and material evidence had been received to reopen the Veteran's hearing loss and tinnitus claims, the Board must determine on its own whether new and material evidence has been received to reopen the claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In June 2013, the Veteran testified at a videoconference hearing before the Board.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A January 2010 rating decision denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not enter a timely appeal.

2.  Evidence received since the January 2010 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's bilateral hearing loss disability is etiologically related to his military service.

4.  A January 2010 rating decision denied the Veteran's claim for service connection for tinnitus.  The Veteran did not enter a timely appeal.

5.  Evidence received since the January 2010 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.

6.  The Veteran's tinnitus is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision that denied the Veteran's claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

4.  The January 2010 rating decision that denied the Veteran's claim for entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

5.  New and material evidence has been received to reopen a claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

6.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's grant of benefits, any deficiencies in the duties to notify or assist the appellant is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

A January 2010 rating decision denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal the rating decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the January 2010 rating decision, the Veteran underwent an additional VA audiological examination and received a positive etiological opinion concerning his hearing loss and tinnitus.  See March 2012 examination report.  The Veteran also submitted the reports of two private audiological evaluations, which were conducted in September and October 2012.  Finally, in August 2013, the Veteran testified at a Board hearing whereat he provided additional information regarding his in-service duty assignments and noise exposure.  See hearing transcript.

The evidence received since the January 2010 rating decision is new, in that it was not previously of record.  The newly received evidence is also material as it includes a positive etiological opinion, additional medical evidence, and testimony relevant to the Veteran's claim.

The Board concludes that the additional evidence described above is new and material with respect to the issues of service connection for bilateral hearing loss and tinnitus.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to an unestablished fact necessary to substantiate the claim.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Hearing Loss

The Veteran seeks service connection for bilateral hearing loss as a result of exposure to hazardous noise during service in the United States Air Force.  Service personnel records reflect that the Veteran's military occupational specialty (MOS) was a motor vehicle body repairman.  According to testimony provided by the Veteran, his work involved exposure to "air tools and high pitch sounds," and he often worked "next to the flight line."  The Veteran was also assigned to "the air police," which required him "to carry rifle firearms and . . . to get re-qualified every so often."  The Veteran reported that he was "not furnished with any hearing protection apparatus or hearing earplugs" during service.  See hearing transcript at 3.  Exposure to hazardous noise in service has been conceded.  See January 2010 rating decision.

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's service treatment records reflect normal hearing at service entrance in August 1964, and at separation in August 1968.  There were no complaints of hearing difficulty during service.

In January 2010, the Veteran was afforded a VA audiological examination.  At that time, the Veteran reported in-service noise exposure from his duties as a motor vehicle body repairman and from firing weapons.  The Veteran indicated that he was not provided hearing protection.  Following service, the Veteran worked for 40 years in the manufacturing industry, during which time he wore hearing protection and was enrolled in a hearing conversation program.  Recreational noise exposure included hunting, target shooting, and power tools.  The Veteran consistently reported the use of hearing protection in such settings.  The audiogram results showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
70
70
LEFT
30
35
45
65
65

Speech recognition was 92 percent for each ear based on the Maryland CNC Test.

The examiner diagnosed moderate bilateral sensorineural hearing loss, but opined that the disability was less likely as not related to the Veteran's service, as his hearing was "within normal limits bilaterally upon separation from [the] military."  Based on this opinion, the RO denied the Veteran's claim.

In March 2012, the Veteran was afforded another audiological examination, the results of which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
60
60
LEFT
25
25
45
60
65

Speech recognition was 84 percent in the right ear and 82 percent in the left ear based on the Maryland CNC Test.

The examiner diagnosed bilateral sensorineural hearing loss.  With regard to etiology, the examiner opined that it was at least as likely as not that the Veteran's hearing loss was related to service.  The examiner explained that although the Veteran entered and separated from service with normal hearing, his exposure to loud and hazardous noise during service could have caused hearing damage that was not initially detectable.  According to the examiner, "noise induced hearing loss can show up in testing years later as high frequency hearing loss."

In May 2012, the RO sought to reconcile the conflicting etiological opinions by way of a third opinion.  After reviewing the claims folder, the third audiologist opined that it was "not likely that [the Veteran's] hearing loss [was] related to his duties while in military service."  The audiologist noted that the Veteran's hearing was "well within normal limits, bilaterally [at] separation . . . with no significant shift in hearing sensitivity at any tested frequency."  He explained that "[o]nce the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure."  Consequently, "any hearing loss measured in the future cannot have been caused by past exposure to high intensity noise in the military."

As stated, entitlement to service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship (nexus) between the claimed in-service disease or injury and the current disability.

Here, the first two elements have been met.  With regard to the final element-that of a nexus between the present disability and the in-service noise exposure-the record contains conflicting medical opinions.  As discussed, two examiners assessed the Veteran's bilateral hearing loss to be unrelated to his service, while another examiner found a possible relationship.

The Board is free to assess medical evidence and is not obligated to accept an examiner's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board declines to accept the negative etiological opinions.

Concerning the January 2010 opinion, the examiner impermissibly relied upon "normal" hearing at separation as the basis for her negative opinion and provided no other rationale.  A negative VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings at separation.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Likewise, the May 2012 examiner relied upon normal audiometric findings at separation and failed to offer a satisfactory rationale for his opinion.  Although the examiner attempted to rebut the March 2012 examiner's positive opinion, he did not adequately explain why it was not possible for noise-induced hearing loss to "show up in testing years later as high frequency hearing loss."  Consequently, both opinions are inadequate and cannot serve as the basis of a denial of entitlement to service connection.  The Board instead accepts the March 2012 medical opinion, which concluded the Veteran's hearing loss was likely related to his service.

Thus, after a thorough review of the record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the Veteran's claim.  Thus, entitlement to service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Tinnitus

The Veteran seeks service connection for tinnitus as a result of his exposure to hazardous noise during service.  As noted, in-service exposure to hazardous noise has been conceded.

Service treatment records are silent for complaints of tinnitus.  There are no post-service medical records relevant to this issue.  Indeed, the Veteran stated that he had never sought treatment for tinnitus.  See September 2009 claim.

At his January 2010 VA audiological examination, the Veteran reported the onset of tinnitus since late 1964, during active duty when exposed to loud sounds.  He stated that his tinnitus was constant in both ears.  With regard to etiology, the examiner opined that it was "less likely than not that the Veteran's tinnitus [was] related to in-service noise exposure . . . due to onset reported as same time as hearing loss and no hearing loss or report of tinnitus at time of separation[.]"  Based on this opinion, the RO denied the Veteran's claim.

At his March 2012 examination, the Veteran again reported the onset of tinnitus in 1964, during service.  The examiner opined that the Veteran's tinnitus was "at least as likely as not . . . a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss."

The RO asked the May 2012 examiner to reconcile the conflicting opinions.  The examiner opined that "it [was] not likely that [the Veteran's] tinnitus [was] related to his duties . . . in military service."  The audiologist explained that a "diagnosis of noise-induced tinnitus require[d] a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event."  Since the Veteran "reported onset of tinnitus at [the] time of onset of hearing loss," and his "hearing [was] within normal limits at separation of military service[.]" his tinnitus is unlikely to be related to service.

The Board is free to assess medical evidence and is not obligated to accept an examiner's opinion.  See Wilson, supra.  The Board declines to accept the negative etiological opinions, as both are impermissibly based on the absence of a hearing disability at separation.  Instead, the Board accepts the March 2012 opinion, which concluded the Veteran's tinnitus was traceable to his service.

Thus, after a thorough review of the record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the Veteran's claim.  Thus, entitlement to service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received; the claim of service connection for bilateral hearing loss is reopened.

New and material evidence having been received; the claim of service connection for tinnitus is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


